Citation Nr: 1634808	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy. 

2.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from May 1969 until July 1970.  He testified before the undersigned Veterans Law Judge at a hearing held in Newark, in May 2016. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his May 2016 hearing before the undersigned, the Veteran indicated that he had been scheduled to undergo diagnostic evaluation of his peripheral neuropathy at a VA facility in June 2016. He was asked to provide the Board with a copy of the evaluation results, but unfortunately, none has been received. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain, and associate with the claims file, all VA treatment provided to the Veteran since January 2012, to include reports of any VA-administered neurologic evaluations and clinical testing (such as electromyograph studies). 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




